DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 26-35, 39 and 40 are pending in the instant invention.  According to the Listing of Claims, filed November 30, 2021, claims 26-30, 32 and 34 were amended and claims 1-25, 36-38, 41 and 42 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/082766, filed November 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to FR 1761338, filed November 29, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 26-35, drawn to substituted piperidines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 39 and 40, drawn to a combination comprising a substituted piperidine of the formula (I), shown to the right above, and an anti-cancer agent, alone or in combination with one or more pharmaceutically acceptable excipients, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on May 26, 2021, or the Final Rejection, mailed on September 8, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of Claims, filed November 30, 2021.
	Thus, a third Office action and prosecution on the merits of claims 26-35, 39 and 40 is contained within.

Reasons for Allowance

	Claims 26-35, 39 and 40 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted piperidines of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted piperidines of the formula (I) that is not taught or fairly suggested in the prior art is W on the periphery of the substituted piperidine core.  This limitation is present in the recited species of claim 34.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
NEW PIPERIDINYL DERIVATIVES AS INHIBITORS OF UBIQUITIN SPECIFIC PROTEASE 7

	has been deleted and replaced with the following:
---“SUBSTITUTED PIPERIDINES AS INHIBITORS OF UBIQUITIN SPECIFIC PROTEASE 7”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	W represents:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

wherein:

	ring A represents heteroaryl, wherein the heteroaryl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, cyano, nitro, N-oxide, oxo, (C1-C6) alkyl, (C1-C6) haloalkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, OC(O)R’, Y1-NR’R”, Y1-NR’-C(O)-R”, Y1-NR’-C(O)-OR”, Y1-OR’, Y1-S(O)m-R’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted with a (C1-C6) alkyl substituent;
	R4 represents hydrogen, halogen, oxo, (C1-C6) alkyl, (C1-C6) haloalkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, Y1-NR6R7, Y1-NR6-C(O)-R7, Y1-OR6, Y1-Cy1, Cy1-R7, or Cy1-OR7;
	R5 represents hydrogen, halogen, cyano, (C1-C6) alkyl, or (C1-C6) hydroxyalkyl;
	R6 represents hydrogen or (C1-C6) alkyl;
7 represents hydrogen, (C1-C6) alkyl, Y2-SR8, or Y2-Cy2;
	R8 represents hydrogen or (C1-C6) alkyl;
	X represents C, CH, or N;
	Y1 represents a bond or (C1-C4) alkylene;
	Y2 represents a bond or (C1-C4) alkylene;
	Cy1 represents cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the cycloalkyl, heterocycloalkyl, aryl, and heteroaryl are each optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, cyano, nitro, N-oxide, oxo, (C1-C6) alkyl, (C1-C6) haloalkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, OC(O)R’, Y1-NR’R”, Y1-NR’-C(O)-R”, Y1-NR’-C(O)-OR”, Y1-OR’, Y1-S(O)m-R’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted with a (C1-C6) alkyl substituent; and
	Cy2 represents cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the cycloalkyl, heterocycloalkyl, aryl, and heteroaryl are each optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, cyano, nitro, N-oxide, oxo, (C1-C6) alkyl, (C1-C6) haloalkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, OC(O)R’, Y1-NR’R”, Y1-NR’-C(O)-R”, Y1-NR’-C(O)-OR”, Y1-OR’, Y1-S(O)m-R’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted with a (C1-C6) alkyl substituent;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 represents:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

wherein:

	R1 represents cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the cycloalkyl, heterocycloalkyl, aryl, and heteroaryl are each optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, cyano, nitro, N-oxide, oxo, (C1-C6) alkyl, (C1-C6) haloalkyl, (C2-C6) alkenyl, (C2-C6) alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, OC(O)R’, Y1-NR’R”, Y1-NR’-C(O)-R”, Y1-NR’-C(O)-OR”, Y1-OR’, Y1-S(O)m-R’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted with a (C1-C6) alkyl substituent;
	each R3 independently represents hydrogen, halogen, oxo, (C1-C6) alkyl, or OH; and
 	m represents 0, 1, or 2;

	each R2 independently represents hydrogen or halogen;
	each R’ independently represents hydrogen, (C1-C6) alkyl, (C1-C6) haloalkyl, (C1-C6) hydroxyalkyl, (C1-C6) alkyl-O(C1-C6) alkyl, CH2-cyclopropyl, (C2-C6) alkenyl, O(C1-C6) alkyl, tetrahydropyranyl, or phenyl;
	each R” independently represents hydrogen, (C1-C6) alkyl, (C1-C6) haloalkyl, (C1-C6) hydroxyalkyl, (C1-C6) alkyl-O(C1-C6) alkyl, CH2-cyclopropyl, (C2-C6) alkenyl, O(C1-C6) alkyl, tetrahydropyranyl, or phenyl; or

each R’ and R”, together with the nitrogen atom to which they are attached, independently forms a non-aromatic ring having 5, 6, or 7 ring members, wherein each non-aromatic ring optionally and independently contains one additional heteroatom or heteroatomic group selected from the group consisting of N, NH, N(C1-C6) alkyl, N+[(C1-C6) alkyl]2, and O; and
	n represents 0, 1, or 2;

	wherein cycloalkyl represents a non-aromatic, monocyclic, or fused bicyclic carbocyclic ring having 3, 4, 5, 6, or 7 ring members;

	wherein heterocycloalkyl represents a non-aromatic, monocyclic, or fused bicyclic ring having 3, 4, 5, 6, 7, 8, 9, or 10 ring members, and further having 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of N, NH, O, and S;

	wherein aryl represents phenyl, naphthyl, or indanyl; and

	wherein heteroaryl represents a monocyclic or fused bicyclic ring having at least one aromatic moiety and further having 5, 6, 7, 8, 9, or 10 ring members and 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein W represents:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 represents pyrrolidinyl, phenyl, pyrrolyl, furyl, thienyl, pyrazolyl, imidazolyl, oxazolyl, thiazolyl, triazolyl, or pyridinyl.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R2 independently represents hydrogen or fluoro.”---



	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R3 independently represents hydrogen, fluoro, oxo, CH3, or OH.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 represents hydrogen, halogen, (C1-C6) alkyl, Y1-NR6R7, Y1-NR6-C(O)-R7, or Y1-Cy1.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R5 represents hydrogen; and
	R6 represents hydrogen.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 represents hydrogen, Y2-SR8, or Y2-Cy2.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 26, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

and 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising one or more pharmaceutically acceptable excipients together with the compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“	A combination comprising the compound according to claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, and an anticancer agent;

	wherein the anticancer agent is selected from the group consisting of an antibody, an anti-metabolite, a chimeric antigen receptor T-cell therapy, an E3 ligase inhibitor, a genotoxic agent, an immunomodulator, a kinase inhibitor, a mitotic poison, a proteasome inhibitor, and a protein-protein interaction inhibitor.”---



	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising one or more pharmaceutically acceptable excipients together with the combination according to claim 39.”---.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Michele M. Cudahy (Reg. No. 55,093) on December 8, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624